     Case 1:20-bk-11006-VK        Doc 118 Filed 07/29/20 Entered 07/29/20 14:01:34                  Desc
                                    Main Document Page 1 of 3


1    DAVID B. GOLUBCHIK (SBN 185520)
     JULIET Y. OH (SBN 211414)
2    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.                          FILED & ENTERED
3    10250 Constellation Boulevard, Suite 1700
     Los Angeles, California 90067
4    Telephone: (310) 229-1234                                                 JUL 29 2020
     Facsimile: (310) 229-1244
5    Email: DBG@LNBYB.COM; JYO@LNBYB.COM                                  CLERK U.S. BANKRUPTCY COURT
                                                                          Central District of California
6    Proposed Attorneys for Chapter 11 Debtor and
                                                                          BY Bever      DEPUTY CLERK

     Debtor-in-Possession
7
                                                                  CHANGES MADE BY COURT
8
                           UNITED STATES BANKRUPTCY COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                             SAN FERNANDO VALLEY DIVISION
11

12

13   In re:                                         Case No.: 1:20-bk-11006-VK
14
     LEV INVESTMENTS, LLC,                          Chapter 11
15
              Debtor and Debtor in Possession.      ORDER DENYING MOTION TO
16                                                  DISQUALIFY DEBTOR AS A DEBTOR IN
                                                    POSSESSION AND TO DISQUALIFY CASE
17                                                  AS A CHAPTER 11 SUBCHAPTER V CASE
18

19                                                  Hearing:
                                                    Date: July 16, 2020
20                                                  Time: 1:30 p.m.
                                                    Place: Courtroom “301”
21                                                         21041 Burbank Boulevard
                                                           Woodland Hills, California 91367
22

23

24

25

26
27

28

                                                     1
     Case 1:20-bk-11006-VK         Doc 118 Filed 07/29/20 Entered 07/29/20 14:01:34             Desc
                                     Main Document Page 2 of 3


1             A hearing was held on July 16, 2020 at 1:30 p.m. (the “Hearing”) before the Honorable

2    Victoria S. Kaufman, United States Bankruptcy Judge for the Central District of California, San

3    Fernando Valley Division, in Courtroom “301” located at 21041 Burbank Boulevard, Woodland

4    Hills, California 91367, for the Court to consider that certain Motion To Disqualify Debtor As A

5    Debtor In Possession And To Disqualify Case As A Chapter 11 Subchapter V Case [Doc. No.

6    21] (the “Motion”) filed on June 17, 2020 by The Sands Law Group, APLC (“Sands Law”) in

7    the chapter 11 bankruptcy case of Lev Investments, LLC, the debtor and debtor in possession in

8    herein (“Debtor”). Appearances at the Hearing were made via Zoom video conference as set

9    forth on the record of the Court.
10            The Court, having considered the Motion, the opposition to the Motion filed by the

11   Debtor [Doc. No. 81] (the “Opposition”), the evidentiary objections to the Motion filed by the

12   Debtor [Doc. No. 82] (the “Evidentiary Objections”), the reply to the Opposition filed jointly by

13   Sands Law and Mike Kemel and Mariya Ayzenberg [Doc. No. 92], the oral statements and

14   representations of counsel and other parties in interest made at the Hearing, and all matters of

15   record in the Debtor’s chapter 11 bankruptcy case, and for the reasons set forth in the tentative

16   ruling of the Court’s ruling [Doc. No. 93], which is hereby adopted as the final ruling of the

17   Court,

18

19            ///
20

21

22            ///

23

24

25            ///

26
27

28

                                                    2
     Case 1:20-bk-11006-VK      Doc 118 Filed 07/29/20 Entered 07/29/20 14:01:34                Desc
                                  Main Document Page 3 of 3


1          IT IS HEREBY ORDERED AS FOLLOWS:

2          1.     The Motion is denied.

3          2.     The Evidentiary Objections are sustained in part and overruled in part, as follows:

4                 a.      The Debtor’s evidentiary objections to paragraphs 3, 5, 7-11, 17, 25, 31,

5                         34, 36-38, 40-41 and 47 in the Declaration of Thomas D. Sands submitted

6                         in support of the Motion (the “Sands Declaration”) are sustained.

7                 b.      The Debtor’s evidentiary objections to paragraphs 12 and 13 in the Sands

8                         Declaration are overruled.

9          IT IS SO ORDERED.
10                                               ###

11

12

13

14

15

16

17

18

19
20

21

22

23       Date: July 29, 2020
24

25

26
27

28

                                                   3
